Citation Nr: 0907249	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  02-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to an increased disability rating for 
residuals of injury to left foot with pes planus, currently 
evaluated as 20 percent disabling effective February 28, 
2002.

3.  Entitlement to an increased disability rating for 
residuals of injury to right foot with pes planus, currently 
evaluated as 10 percent disabling effective February 28, 
2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Procedural history

The Veteran's July 2001 claim for entitlement to service 
connection for type 2 diabetes was denied in a February 2002 
rating decision.  The Veteran disagreed and perfected an 
appeal.  The Veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer in November 2002.  A transcript of that 
hearing has been associated with the Veteran's VA claims 
folder.

In an August 2003 decision, the Board remanded the claim for 
further procedural development.  In an August 2007 decision, 
the Board denied the Veteran's claim.  The Veteran appealed 
to the Court of Appeals for Veterans Claims (Court).

The Veteran's February 2002 claim for entitlement to 
increased disability ratings for bilateral foot disabilities 
was denied in a May 2002 rating decision.  The Veteran 
disagreed and perfected an appeal.  The August 2003 Board 
decision remanded the claim for procedural development.  In 
the August 2007 decision, the Board denied the Veteran's 
claims.  The Veteran appealed these claims to the Court.

In an August 2008 Order, the Court remanded the claims to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Herbicide exposure

The Court remanded the claim for entitlement to service 
connection for type 2 diabetes mellitus and ordered the Board 
to consider whether the evidence of record was sufficient to 
support a finding that the Veteran was exposed to Agent 
Orange while assigned to temporary duty at Fort Drum.  The 
Board observes that the Veteran contends that he and others 
in his company were assigned to enter the artillery impact 
range on Fort Drum to mark unexploded ordinance.  He contends 
that this happened in the spring of 1965.

In support of his claim, the Veteran submitted a July 2002 
letter from the Commanding Officer of Fort Drum to the 
Veteran's U.S. Senator essentially stating that in June 1959, 
Agent Orange was tested on a 4 square-mile area "on a 
section of Fort Drum's main artillery range impact area."  
The Board notes that this information comports with 
information disclosed by Dr. William Winkenwerder, Jr., 
Assistant Secretary of Defense in a January 2003 letter to 
the Chief Officer for Public Health and Environmental Hazards 
of VA.  The January 2003 letter states that in June 1959 13 
"drums of Agent Orange were sprayed on 4 square miles from a 
helicopter spray device."  

Personnel records in the Veteran's VA claims folder indicate 
that the Veteran was assigned to Company C, 2nd Battalion, 2nd 
Infantry and appears to have been sent on temporary duty 
(TDY) to Fort Drum on May 29, 1965, to "RRPC USAG 1209."  
In a November 2002 hearing before a local hearing officer, 
the Veteran testified that he was at Fort Drum in the 
"Spring of 1964" where his unit participated in an exercise 
called "Oneida Bear."  He also testified that in the spring 
of 1965, he was involved in an exercise called "Oneida Bear 
II."  

The Board is remanding this matter to the RO for further 
evidentiary development.  Specifically, the Board seeks 
records that may indicate the Veteran was on an area of Fort 
Drum in 1964 or 1965 where Agent Orange had been tested.

Increased ratings

The Board notes that the Veteran's most recent VA medical 
examination was in August 2006.  The Veteran's current 
condition is unknown.  The Board remands the issues to allow 
for a new VA medical examination to provide a description of 
the current nature and extent of bilateral foot disabilities.  

Moreover, during the pendency of this appeal, the Court has 
held that the Veteran must be provided with notice a 
disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life, and to provide the Veteran with notice of the 
diagnostic code applicable in his case.  See Vazquez-Flores 
v. Peake, 
22. Vet. App. 37 (2008).  This too must be accomplished.



Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with 
notice pursuant to Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008).

2.  VBA should provide a copy of this 
remand, a copy of the July 2002 letter 
from the Commanding Officer of Fort Drum 
and the Veteran's personnel records 
indicating his assignments to the U.S. 
Army and Joint Services Records Research 
Center, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, Virginia 
22315-3802.  That agency should be asked 
to provide any information, including 
company unit records that might 
corroborate the Veteran's contentions 
that he and others in his company were 
assigned to enter the artillery impact 
area on Fort Drum in 1964 or 1965.  The 
agency should further be asked to provide 
any records showing the Veteran 
participated in exercises "Oneida Bear" 
and "Oneida Bear II," and specifically 
provide any records which indicate the 
Veteran or his company may have entered 
the artillery impact area on Fort Drum 
during either exercise.  Any such 
response so received should be associated 
with the veteran's VA claims folder.

3.  VBA should afford the Veteran with a 
VA medical examination by an appropriate 
VA medical practitioner who should 
examine the Veteran's bilateral feet and 
who should provide a description and 
diagnosis of the Veteran's bilateral feet 
condition.  The examiner's written report 
should be associated with the Veteran's 
VA claims folder.

4.  After completion of the foregoing and 
any other development deemed necessary, 
VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for type 2 diabetes and claims 
for entitlement to increased disability 
ratings for bilateral feet disabilities.  
If the benefits sought on appeal remain 
denied, VBA should provide the veteran 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



